PER CURIAM:
Thomas C. Smith, Jr., appeals the district court’s order dismissing without prejudice his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. United States of Am. Air Force, No. CA-04-121-4 (E.D. Va. filed Feb. 9 & entered Feb. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED